Citation Nr: 1626857	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-27 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had active service in the Army from October 1969 to August 1971, to include service in the Republic of Korea.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.


FINDINGS OF FACT

1.  The Veteran is not presumed to have been exposed to herbicides during his military service.

2.  The weight of the evidence is against a finding that the Veteran's prostate cancer is due to or the result of his active service.

3.  The weight of the evidence is against a finding that the Veteran's erectile dysfunction is due to or the result of his active service or due to a service-connected disability.

4.  The weight of the evidence is against a finding that the Veteran's acquired psychiatric disorder is due to or the result of his active service or due to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for a erectile dysfunction have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs) and VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

No VA examination was requested in relation to the issues of service connection for prostate cancer, to include as due to herbicide exposure, and erectile dysfunction and an acquired psychiatric disorder, to include as secondary to prostate cancer.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claims.  See 38 U.S.C. § 5103A(a).  The outcome of this appeal turns on the question of whether the Veteran was exposed to herbicides, which would trigger a presumption of service connection for prostate cancer and obviate the need to conduct an examination based on such exposure.  There is likewise no evidence that prostate cancer, erectile dysfunction, or an acquired psychiatric disorder had its onset during active service or within one year of separation from active service or competent evidence even suggesting that prostate cancer, erectile dysfunction, or an acquired psychiatric disorder may be associated with service.  As such, elements (2) and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

If a Veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain enumerated diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Of note, any period of service is sufficient for the purpose of establishing the presumptive service connection of a specified disease under the conditions listed in §3.309(e).  38 C.F.R. § 3.307(a)(1).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, including prostate cancer, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, recent findings indicate that herbicides were also used in Thailand and Korea.  In January 2016, VA extended the presumption of herbicide exposure to any veteran that served in a unit determined by VA or the Department of Defense (DOD) to have operated in the Korean Demilitarized Zone (DMZ) between April 1, 1968, and August 31, 1971.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.

The Veteran filed his claims for service connection in March 2011, which were denied by a May 2013 rating decision.  The Veteran asserts that his prostate cancer is due to herbicide exposure in Korea.  He further asserts that his erectile dysfunction and acquired psychiatric disorder are secondary to his prostate cancer.  He reported that he patrolled the defoliated perimeter of his base, which was very near the DMZ.  He reported that he saw backpack sprayers assembled along the perimeter fence.  He reported that at least one dog he worked with had been transferred from Vietnam and was not bathed.  Finally, he reported that he traveled to Camp Casey, also near the DMZ, to drop off and pick up veterinarian technicians.

In September 2012, the Defense Personnel Records Information Retrieval System (DPRIS) confirmed that the Veteran was stationed in the Republic of Korea in Battery B, 7th Battalion, 5th Artillery near the DMZ and that his Military Occupation Specialty (MOS) was Senior Security Guard.  However, the Veteran's unit was not identified by the DOD to have operated in the DMZ.  In December 2012, DPRIS found that the history of the Veteran's unit did not document the use, storage, spraying, or transporting of herbicide.  In addition, the history did not mention or document any specific duties performed by unit members along the DMZ.  In May 2013, VA determined that the Veteran was not entitled to presumed herbicide exposure.  The Veteran's unit was stationed approximately six miles from the DMZ.  Unfortunately, this is not considered to be part of the DMZ for VA purposes.  Likewise, while Camp Casey is located close to the DMZ (approximately 13 miles), it is not considered to be part of the DMZ for VA purposes.

The record contains no competent evidence of herbicide exposure besides the Veteran's own lay statements.  While the Veteran reported defoliants and defoliant sprayers, his lay statement is not supported by the findings of DPRIS or the VA.  Moreover, a layperson's assertions indicating exposure to gases or chemicals during service are not considered to be sufficient evidence alone to establish actual exposure to a tactical herbicide.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

As such, the Board concludes that the Veteran should not be presumed to have been exposed to herbicides during service.  
 
Regarding direct service connection, the Veteran's STRs do not show any complaints, symptoms, treatment, or diagnosis for prostate cancer, erectile dysfunction, or an acquired psychiatric disorder.

Likewise, after his separation from service, the medical records do not show any complaints, treatment, or diagnoses for prostate cancer, erectile dysfunction, and an acquired psychiatric disorder until 2011, four decades after his separation from service.

The record does not show any complaints, treatment, or diagnoses of prostate cancer, erectile dysfunction, or an acquired psychiatric disorder in service or after his separation from service until four decades later.  There is also no competent medical opinion of record which even suggests that the Veteran's currently diagnosed prostate cancer, erectile dysfunction, or an acquired psychiatric disorder might be related to his service.

Consideration has been given to the Veteran's assertions that his prostate cancer, erectile dysfunction, and an acquired psychiatric disorder are due to his active service, to include as due to herbicide exposure.  He is clearly competent to report symptoms of his prostate cancer, such as erectile dysfunction and an acquired psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Prostate cancer, as due to herbicide exposure, and erectile dysfunction and an acquired psychiatric disorder, as secondary to prostate cancer, are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that physical examinations and objective medical testings are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Accordingly, the criteria for service connection have not been met, and the claims are denied.






ORDER

Service connection for prostate cancer is denied.

Service connection for erectile dysfunction is denied.

Service connection for an acquired psychiatric disorder is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


